GEORGE E. SCHULZ, Circuit Judge.
This cause having come on to be heard upon due notice on the respective motions for summary decree filed by the plaintiffs and the defendants, and the court having considered the opinion of the Attorney General of Florida, heard argument, and after reviewing the court file and studying the briefs prepared and filed on behalf of the parties hereto, and being otherwise fully advised in the premises, finds that the plaintiffs are temporary residents of Dade County, Florida, being non-resident aliens classified as Cuban “refugees” and, therefore, cannot “rightfully” or in “good faith” make Dade County their “permanent home” in view of the fact that the word “temporary” is obviously an antonym of the word “permanent”, and that the words “good faith” purport more than honesty of endeavor or honesty of purpose and include the ability to do that which the constitution of *188the state of Florida, article X, section 7, requires to be done. It is acknowledged that citizenship is not a requirement of article X, section 7, Florida constitution — nevertheless, since these Cuban citizens cannot “rightfully and in good faith” make their Dade County residence their “permanent home” (§192.14 F. S.), they are unable to qualify for homestead tax exemption.
It is therefore ordered, adjudged and decreed —
(1) That the plaintiffs’ motion for summary decree be and the same is hereby denied.
(2) That the defendants’ motion for summary decree be and the same is hereby granted.
(3) That the plaintiffs’ complaint and this cause be and the same are hereby dismissed with prejudice to and at the cost of the plaintiffs.